Citation Nr: 0721060	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-31 480	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of a lumbar spine injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that increased the rating for the 
veteran's residuals of a lumbar spine injury to 10 percent 
effective February 2, 2001, the date VA received her claim 
for an increased rating.  The veteran timely perfected an 
appeal for a higher rating.  

In January 2004, the veteran testified before a decision 
review officer at a hearing at the RO.  In a March 2004 
rating decision, the RO further increased the rating for the 
veteran's lumbar spine disability to 40 percent effective the 
date of her claim.  The veteran continues to appeal for a 
higher rating.

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  

During the course of appeal, jurisdiction over the case was 
transferred to the RO in North Little Rock, Arkansas.


FINDING OF FACT

The veteran's residuals of a lumbar spine injury manifest in 
pain with limitation of motion of the lumbar spine; however, 
there is no evidence of ankylosis of the thoracolumbar spine.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
residuals of a lumbar spine injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2006); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a May 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claim.  An August 2004 letter reiterated 
the above and asked the veteran to submit any evidence in her 
possession that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  Moreover, the record 
reflects that the veteran has only received treatment at VA 
medical centers, and records from the cited facilities have 
been obtained and associated with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, No. 06-7001.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her contentions, including 
hearing testimony, service medical records, VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board notes that the Rating Schedule has been 
revised effective from September 26, 2003, for evaluating all 
disabilities of the spine.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

The veteran's residuals of a lumbar spine injury have been 
rated as 40 percent disabling under Diagnostic Code 5295 
prior to September 26, 2003, and under Diagnostic Code 5237 
thereafter.  This evaluation represents the maximum 
evaluation under Diagnostic Codes 5292 and 5295 for 
limitation of motion and lumbosacral strain under the old 
criteria, and Diagnostic Code 5237 under the revised 
criteria.  A higher rating requires evidence of ankylosis.

In this regard, under both the prior and current criteria, 
unfavorable ankylosis of the lumbar or thoracolumbar spine 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (prior to September 26, 2003) and 
Diagnostic Code 5237 (2006).  

In this case, although the veteran's residuals of a lumbar 
spine injury manifest in pain with limitation of motion of 
the lumbar spine, there is no evidence of ankylosis of the 
thoracolumbar spine.  Of note, an October 2004 VA examination 
found range of motion of 50 degrees of forward flexion, 15 
degrees of extension, 15 degrees of lateral flexion 
bilaterally, and 20 degrees of lateral rotation bilaterally.  
The November 2004 examination noted 20 degrees of forward 
flexion and right bending, 30 degrees of left bending, and 10 
degrees of extension.  Thus, even considering the veteran's 
complaints of pain, the record fails to show that her 
disability is comparable to unfavorable ankylosis of the 
thoracolumbar spine, and a rating in excess of 40 percent is 
not warranted under former or revised criteria.

Additionally, the Board finds that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  Although the veteran has 
complained of leg symptoms that she attributes to her 
service-connected lumbar spine injury, the record fails to 
show that she has neurological symptoms reflective of 
intervertebral disc syndrome, nor has she been diagnosed with 
such disorder.  Of note, a February 2004 VA examination 
report reflects equal and symmetric patella and Achilles 
reflexes, and a normal neurologic examination of the lower 
extremities.  An October 2004 VA examination report reflects 
that there was no radiation of the back pain and that ankle 
jerks were present bilaterally.  
X-rays of the lumbar spine in February and October 2004 were 
normal.  A November 2004 VA examination report reflects some 
back pain with straight leg raising on the left but without 
radiation down the leg, motor strength of 5+/5+, and sensory 
intact to pin and proprioception.  The examiner noted 
abnormal movements of the extremities, which he attributed to 
the veteran's nonservice-connected Huntington's disease.  
Lastly, a November 2005 VA treatment note shows good motor 
strength, normal deep tendon reflexes, and no neurological 
deficit.  Thus, given the normal neurological findings, the 
Board finds that the regulations for evaluating 
intervertebral disc syndrome are not applicable.  38 C.F.R. 
§ 4.71a (effective prior to and subsequent to September 26, 
2003).  Similarly, in the absence of evidence of objective 
neurological disability due to her lower back disorder, there 
is no basis for the assignment of a separate neurological 
rating.  38 C.F.R. § 4.124a. 

In summary, the veteran is currently receiving the maximum 
evaluation assignable for lumbosacral strain or limitation of 
motion, and there is no evidence of unfavorable ankylosis.  
Thus, an evaluation in excess of 40 percent is not warranted.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  There is nothing in the record to distinguish her 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record and the objective 
findings noted on examination, the Board finds that the 
currently assigned 40 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected lumbar spine injury.  See 38 
C.F.R. § 4.1.  Therefore, the Board finds that the criteria 
for submission for consideration of an extra-schedular rating 
are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

A rating in excess of 40 percent for the residuals of a 
lumbar spine injury is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


